Citation Nr: 1638535	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and P.D.


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to December 1970, with service in Vietnam.  His awards and citations include the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case now resides with the Winston-Salem, North Carolina RO.

In July 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.  The RO did not consider the VA treatment records in the statement of the case, but will have the opportunity to review the records on remand.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus began during military service.



CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for tinnitus is granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has stated that he had exposure to in-service acoustic trauma, to include from artillery and the helicopters he repaired while not wearing ear protection.  He also maintains that he first experienced ringing in his ears during service, and that it has persisted to this day and has very gradually gotten worse, especially since he turned 30.  He clarified that he had told a VA examiner the tinnitus became worse in his 30s, not that it began at that time.  He reported that he had no occupational noise exposure following service.  See February 2010 claim, March 2010 statement; August 2011 notice of disagreement; July 2016 hearing testimony.  

The Veteran's service personnel records confirm his military occupational specialty (MOS) of helicopter mechanic and repairman.  The Veteran's service treatment records were silent for any complaints, treatment, or diagnoses of tinnitus.

A December 2010 VA examination was conducted.  The examiner opined that the Veteran's current tinnitus is not related to military service because it has its onset after service and the Veteran had considerable recreational noise exposure after service, from a wood working hobby.  However, the Veteran has reported a post-service occupation as a retail store owner and hobby as a photographer, with no noise exposure in either setting.  See August 2011 notice of disagreement; July 2016 hearing testimony.  The examiner stated that the Veteran stated onset of tinnitus was in his early 30s.  

First, the Veteran has a current diagnosis of tinnitus as he has provided competent lay statements regarding the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Second, the Board finds that tinnitus began during service as the Veteran has provided consistent testimony that is both competent and credible regarding the onset of tinnitus during active service.  See Charles, 16 Vet. App. at 374; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  He explained any inconsistencies as noted by the VA examiner.  Additionally, the Boada finds that he was exposed to noise during active service as such exposure is consistent with the places, types, and circumstances of service, to include his MOS as a helicopter mechanic and repairman and service in Vietnam.  38 U.S.C.A. § 1154(a) (2015).  Third, the Board finds that tinnitus has existed since the onset during active service, because the Veteran has provided competent and credible testimony in this regard.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.

The Board does not accord any probative value to the VA examiner's opinion as it was not based upon accurate facts; namely, that the Veteran had been experiencing tinnitus since service as determined above.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required regarding the claim for service connection for bilateral hearing loss to determine if there is a current disability.  The Veteran claims that he has bilateral hearing loss related to noise trauma (artillery and helicopters) in service.  The 2010 VA examination found there was not hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  But at the 2016 Board hearing, the Veteran provided testimony that his hearing loss has worsened since that time.  Accordingly, as the Veteran has reported symptoms of hearing loss and the evidence shows there may now be a current disability, remand is required for a current examination.   Prior to the examination, current treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz for both ears.  If a hearing loss disability is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss had its onset in active service or was otherwise caused by active service, to include the Veteran's noise exposure.  The examiner must address the Veteran's lay statements that he his hearing loss began in service after noise exposure.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


